DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see Page 10, filed August 26, 2022, regarding drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. However, it is noted that in Page 9 of applicant’s arguments that it is stated that a drawing was attached to the response.  This drawing was not found in the filed response, therefore the amendments regarding previously omitted element 169 could not be considered, resulting in a new drawing objection below.  
Applicant's arguments, see Page 10, filed August 26, 2022, regarding 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Page 12-14, filed August 26, 2022, regarding prior art rejections of claim 16 have been fully considered and are persuasive.  The prior art rejection of claim 16 has been withdrawn. 
Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 10-15, and 21-22, drawn to a track for mounting a track vehicle that includes a sensor receiving cavity for a sensor, classified in B60C 23/0491.
II. Claims 16-20, drawn to a method for replacing a sensor including detecting a problem with a sensor, classified in G01L 27/007.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus because the apparatus does not include a sensor problem detector, and the method would require an apparatus that includes this component.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC B60C 23/0491, along with a unique text search.  Invention II would not be searched as above and would require a search in at least CPC G01L 27/007, along with a unique text search.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 169 in Para 0025.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 6, “the RFID sensor is configured to generate and transmit a sensor signal, indicative of a track characteristic, to an RFID reader when the RFID sensor is brought to a given position relative to the RFID reader” was not found within the original disclosure and is therefore new matter.  Although there was a disclosure of an RFID sensor in Para 0044, there was no mention of a generating and transmitting a signal to a RFID reader when the RFID sensor is brought to a given position relative to the RFID reader.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richard et al. (US 20210173399; hereinafter Richard; already of record from IDS).
In regards to claim 1, Richard discloses of a track for mounting on a track vehicle (Figs 1 and 2), the track comprising:
a continuous belt having a sensor receiving cavity formed therein, the sensor receiving cavity configured to removably receive a track characteristic sensor and having an inner periphery that is sized to contact an exterior surface of a housing of the track characteristic sensor (Fig 11, Para 0145, 0150; “the sensor 84x may be retained in the traction lug 58i by … friction (e.g., a press-fit)”); and
an inner surface feature shaped to engage a corresponding feature on a drive roller, of a track vehicle, to be driven by the drive roller to propel the track vehicle over a surface (Fig 3, Para 0098).
In regards to claim 2, Richard discloses of the track of claim 1, wherein the continuous belt is molded and wherein the sensor receiving cavity comprises a molded cavity that is molded into the track during molding of the track (Para 0100, 0148).
In regards to claim 3, Richard discloses of the track of claim 1, wherein the sensor receiving cavity is formed in the track after the continuous belt is molded (Para 0150).
In regards to claim 4, Richard discloses of the track of claim 3, wherein the sensor receiving cavity is formed in the track by a milling operation or a drilling operation (Para 0150).
In regards to claim 5, Richard discloses of the track of claim 1, wherein the sensor is a radio frequency identification (RFID) sensor (Para 0158-0159).
In regards to claim 6, Richard discloses of the track of claim 5, wherein the RFID sensor is configured to generate and transmit a sensor signal, indicative of a track characteristic, to an RFID reader when the RFID sensor is brought to a given position relative to the RFID reader (Para 0158-0160, 0163).
In regards to claim 7, Richard discloses of the track of claim 1 and further comprising:
a plurality of lugs disposed on an exterior surface of the continuous belt and wherein the sensor receiving cavity is formed in one of the plurality of lugs (Fig 11, Para 0150).
In regards to claim 10, Richard discloses of the track of claim 1, wherein the continuous belt is formed of rubber (Para 0100).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of Lingle et al. (US 20140318236; hereinafter Lingle).
In regards to claim 11, Richard discloses of a track assembly for mounting on a track vehicle (Figs 1 and 2), comprising:
a track comprising a continuous belt and a sensor receiving cavity (Fig 11, Para 0145, 0150):
…
an inner surface feature shaped to engage a corresponding feature on a drive roller. of a track vehicle, to be driven by the drive roller to propel the track vehicle over a surface (Fig 3, Para 0098).

However, Richard does not specifically teach of a sensor receiving element disposed within the sensor receiving cavity and configured to removably receive a track characteristic sensor while being disposed within the receiving cavity.
Lingle, in the same field of endeavor, teaches of a sensor receiving element disposed within the sensor receiving cavity and configured to removably receive a track characteristic sensor while being disposed within the receiving cavity (Para 0025-0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a track assembly for mounting on a track vehicle, as taught by Richard, to include a sensor receiving element disposed within the sensor receiving cavity and configured to removably receive a track characteristic sensor while being disposed within the receiving cavity, as taught by Lingle, in order to allow for sealing of the aperture around the sensing device and to protect the electronics of the sensing device (Lingle Para 0025-0026).
In regards to claim 12, Richard in view of Lingle teaches of the track assembly of claim 11, wherein the sensor receiving element has an inner periphery that is sized to contact an exterior surface of the track characteristic sensor (Lingle Para 0025-0026).
The motivation of combining Richard and Lingle is the same as that recited in claim 11 above.  
In regards to claim 13, Richard in view of Lingle teaches of the track assembly of claim 11, wherein the sensor receiving cavity has an inner periphery that is sized to contact an exterior surface of the sensor receiving element (Lingle Para 0025-0026).
The motivation of combining Richard and Lingle is the same as that recited in claim 11 above.  
In regards to claim 14, Richard in view of Lingle teaches of the track assembly of claim 11 and further comprising:
a closure element configured to cover the opening and to be openable to uncover the opening (Richard Para 0150, 0168).
In regards to claim 15, Richard in view of Lingle teaches of the track assembly of claim 14, wherein the sensor receiving element further comprises a flange, wherein the closure element comprises a flange, and wherein the flange of the closure element is configured to be secured to the flange of the sensor receiving element (Richard Para 0150, 0168).
In regards to claim 21, Richard in view of Lingle teaches of the track assembly of claim 11, wherein the sensor receiving cavity is formed in the track after the continuous belt is molded (Richard Para 0100, 0148).
In regards to claim 22, Richard in view of Lingle teaches of the track assembly of claim 11, wherein the sensor receiving cavity is formed in the track during molding of the track (Richard Para 0150).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663